Citation Nr: 0617584	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-00 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for tubal reversal due to 
numerous cysts on ovaries.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1986 to August 
1989.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

The Court of Appeals for Veterans Claims (Court) has held 
that a proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision from the agency of 
original jurisdiction.  See Mayfield v. Nicholson, No. 05-
7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006).  

In this case, the RO did not provide notification to the 
veteran before the RO adjudicated her claim in February 2001.  
As such, the Board finds additional notification and 
readjudication necessary here.  

Moreover, the Board finds additional medical inquiry 
necessary to assess fully the veteran's claims that several 
internal disorders relate to the reverse tubal ligation she 
underwent while serving on active duty.  

As background, the record shows that prior to service, in 
1983, the veteran underwent a bilateral tubal ligation, that 
during service, in 1987, she underwent a reverse tubal 
ligation, and that following service, in 1990, she underwent 
a repeat bilateral tubal ligation.  

The record also shows that the veteran has had an ectopic 
pregnancy, ovarian cysts, uterine fibroids, pelvic 
inflammatory disease, vaginitis, and psychiatric disorders.  
And the record shows that she has undergone a 
cholecystectomy, a hysterectomy, a left side nephrectomy, a 
left salpingo-oophorectomy, a right salpingectomy, an 
appendectomy, and removal of her gall bladder (VA service 
connected the appellant's vaginitis disorder in January 
1990).  

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate her 
claim, and the respective obligations of 
VA and the veteran in obtaining that 
evidence.  She should also be requested 
to provide any evidence in her possession 
(not already submitted) that pertains to 
the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), and 
Mayfield, supra.    

2.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist to determine the nature, 
severity and etiology of her disorders.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  
 
3.  The examiner should advance an 
opinion in response to the following 
question - what is the likelihood 
(likely, at least as likely as not, not 
likely) that any current chronic disorder 
that the veteran may now have relates to 
her inservice reverse tubal ligation.  
Please provide a complete rationale for 
conclusions reached.   

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





